PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number:	16/714,874
Filing Date: 		12/16/2019
Appellant(s): 		Fariss et al. 



__________________
Preetam B. Pagar (Reg. No. 57,684)
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 10/20/2021 appealing from the Office action mailed 04/16/2021.
(1)   Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2)   Response to Argument
a.  The rejection of claims 1-4, 6-11, 13-18 and 20 under 35 USC 102(a)(1) as being anticipated by Williams (US 2019/0378397):
i) 	Independent claims 1, 8 and 15:
Appellants argue that Williams fails to disclose “determining historical UI interaction with at least one UI object by the public safety user when handling previous event triggers of the same type as the received event trigger, the historical UI interaction retrieved from a historical UI interaction data store;” as “[a]lthough all of these agents may examine historical data from the CAD database, it cannot be determined where in Williams the historical data includes ‘historical UI interaction with at least one UI object by the public safety user’ as the types of information collected by the agents are not based on UI interaction.”
The Examiner respectfully disagrees with the Appellant.
The Examiner respectfully submits that Williams does disclose ‘determining historical UI interaction with at least one UI object by the public safety user when handling previous event triggers of the same type as the received event trigger, the (pars. 0013-0016; the Intelligent Agents includes event match agent to detect similar events and repeated event to detect recurrent events; pars. 0080-0086; Fig. 2; SmartAdvisor AgentHoster graphical user interface screen, in accordance with one exemplary embodiment; the user can view available agents, input history, notifications, and other details of the operation of the IntelligentAgents: CAD systems analyze vast amounts of historic operational data in the database system 113 and provide various types of dispatch assist notifications and recommendations that can be used by a dispatcher; see also pars. 0087, 0092-0095, 0231, 0308 and 0327-0328).  Williams’ reference is directed to a computer-aided dispatch (CAD) system in which various types of Intelligent Agents are deployed to detect similar events, analyze historic operational data and input history to provide assist notifications and recommendations that can be used by a dispatcher.  As discussed in pars. 0013-0016, 0080-0087 and 0092-0094 and illustrated on figures 2 and 35-40, after the Intelligent Agents determines similar events, the CAD system identifies, retrieves and displays all corresponding “historical operational data” and “input history” of the similar events on user interface windows.  As “historical operation data” and “input history” of similar events are determined, analyzed and displayed on a screen, it’s clear that at least historical input texts, messages, and notifications, etc., (i.e., “historical UI interaction”) are identified and retrieved so that all the “input history,” “historical operation data,” “assist notifications” and “recommendations” could be displayed to assist dispatchers. Therefore, Williams does disclose the claimed limitation “determining historical UI interaction with at least one UI object by the public safety user when handling previous event triggers of the same type.”
“identifying UI objects that the public safety user may interact with to handle the received event trigger based on the determined historical interaction; and generating a UI to handle the received event trigger, the UI to handle the received event trigger including the identified UI objects;” 
The Examiner respectfully disagrees with the Appellant.
The Examiner respectfully submits that Williams does disclose “identifying UI objects that the public safety may interact with to handle the received event trigger based on the determined historical interaction” (pars. 0013-0016; the Intelligent Agents includes event match agent to detect similar events and repeated event; pars. 0080-0086; Fig. 2; SmartAdvisor AgentHoster graphical user interface screen, in accordance with one exemplary embodiment; the user can view available agents, input history, notifications, and other details of the operation of the IntelligentAgents; see also pars. 0087 and 0092-0094 and Figs. 35-40); and generating a UI to handle the received event trigger, the UI to handle the received event trigger including the identified UI objects. (pars. 0080-0086 and 0336; Figs. 35-38 and 40; suggested actions are displayed on the CAD user interface; ‘input data window’ of fig. 40).  As discussed above, the CAD system identifies, retrieves and displays all corresponding “historical operational data” and “input history” of the similar events to assist dispatchers.  As “historical operation data” and “input history” of similar events are determined, analyzed and displayed on a screen, it’s clear that at least historical input texts, messages, and notifications, etc., (i.e., “historical UI objects”) are identified and retrieved so that all the “input history,” “historical operation data,” “assist notifications” and “recommendations” could be displayed to assist dispatchers. Also, as showed on the figure 40, all historical inputs “identifying UI objects that the public safety user may interact with to handle the received event trigger based on the determined historical interaction; and generating a UI to handle the received event trigger, the UI to handle the received event trigger including the identified UI objects.”

ii) 	Dependent claims 7, 14 and 15:
Appellants argue that Williams fails to disclose “wherein the identified UI objects come from at least two different public safety applications;” as “[i]t cannot be determined where in Williams it is disclosed that machine learning is itself an application.” 
The Examiner respectfully disagrees with the Appellant.
The Examiner respectfully submits that Williams does disclose ‘wherein the identified UI object come from at least two different public safety applications’ (pars. 0080 and 0095-0103; machine learning and CAD applications; see also pars. 0121-0127).  It’s noted that the terms “Machine Learning and CAD Applications” (emphasis added) are recited in the Williams reference, wherein a plurality of applications of machine learning and CAD are discussed.  As discussed in paragraphs [0095]-[0103], CAD system in association with machine learning is utilized to “public school,” “land security alert” and “domestic violence events monitoring,” etc., In addition to the above, Williams provides discussions on applications of CAD system in gathering information “in making dispatch decisions for various types of assets such as, for example, personnel (e.g., police officers, firefighters, EMTs and other medical professionals, med-flight helicopters, boats, etc.), equipment (e.g., special equipment needed for responding to a particular event or situation, such as "jaws of life" for a car accident), and facilities (e.g., a hospital or other medical care facility that can handle specific types of patients); see paragraphs [0005]-[0008].  As discussed above, the CAD system is applied in to a plurality of areas, such as public schools, hospitals, police or fire department, etc., it’s clear that Williams does disclose the limitations ‘wherein the identified UI object come from at least two different public safety applications’ argued above.

b.  The rejection of claims 5, 12 and 19 under 35 USC 103 as being unpatentable over Williams (US 2019/0378397) in view of Norlander (US 2015/0120633):
Appellants argue that the rejection of claims 4, 12 and 19 under 35 USC 103 as being unpatentable over Williams in view of Norlander is clearly erroneous and should be reversed as “it is unclear why a person of skill in the art would modify William [sic] to include displaying addition wellness information for a user” and “there is no reason given as to why a person of skill in the art would replace the current notification mechanism of William [sic] with the card based interface described in Norlander.”
The Examiner respectfully disagrees with the Appellant.
The Examiner respectfully submits that “[t]he strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.” See MPEP 2144.II for details. As the prior art Norlander discusses the use of a card-based interface to store additional wellness information of a user, it’s clear that Norlander provide a good reason to combine the modify the system of Williams by incorporating teachings of Norlander to provide users with a card-based interface for storing and displaying additional wellness information of a user (Norlander: pars. 0059 and 0072).  In addition to the above, while it is often necessary for an Examiner to identify a reason for combining the familiar elements obtained from the prior art in establishing a prima facie case of obviousness, the identification of such a reason is not a sine qua non requirement. See KSR, 550 U.S. at 418-19. So long as the Examiner provides an articulated reasoning with some kind of a rational underpinning to substantiate the obviousness rejection, such a conclusion is proper. See id. at 418.  As a result, a prima facie case of obviousness is properly established for the rejection of claims 5, 12 and 19 under 35 USC 103 as being unpatentable over Williams (US 2019/0378397) in view of Norlander (US 2015/0120633).


(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,

                                                                                                                                                                                                        






Conferees:


/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        




/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174                                                                                                                                                                                                        










Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant
appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires
payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),
unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in
effect on March 18, 2013.